Flaschner, J.
The report in this case brings to us only a claim by the plaintiff that he is "aggrieved by the ruling of the court in allowing motions of each defendant to amend his respective answer and set up the statute of limitations.” The report would, therefore, seem to state that the plaintiff is aggrieved by the trial justice’s exercise of discretion in granting the motions, not his abuse of discretion. There can be no review on appeal of a question of fact or discretion. Bartley v. Phillips, 317 Mass. 35, 42-3 (1944). Allowance of a motion to amend has long been discretionary under Massachusetts law, G.L. c. 231, §51, and now leave to amend "shall be freely given when justice so requires.” Rule 15(a), Dist./Mun. Cts.R.Civ.P. The trial justice’s action in this case comported with the law. Report dismissed.